Citation Nr: 0416732	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-24 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an effective date earlier than August 21, 
2001 for the assignment of a 10 percent evaluation for scar, 
little finger of the right hand.  

4.  Entitlement to an initial compensable evaluation for 
diabetic retinopathy and cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions from the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  

Review of the record reveals that the only claim for service 
connection for hypertension is as secondary to service 
connected diabetes.  The veteran has not been provided laws 
or regulations on primary or presumptive service connection.  
As he has claimed or argued primary or presumptive service 
connection, the decision herein is limited to the issue set 
forth on the title page.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service. Objective evidence of an in-service 
stressor has not been objectively demonstrated or confirmed. 
The veteran does not currently have PTSD as a result of 
experiences in service.

2.  The veteran has hypertension, which was diagnosed in July 
1977.  It has not been shown by credible competent evidence 
that the veteran's hypertension was the result of, is related 
to, or was made worse by his service-connected diabetes 
mellitus. 

3.  Hypertension was shown to be present prior to clinical 
findings of diabetes.

4.  On May 19, 1982, the veteran filed a claim for service 
connection for scar, fourth knuckle area, right hand, the 
claim was granted by the RO in a July 1982 rating decision, 
which awarded a noncompensable evaluation, effective from May 
19, 1982.  There was no timely disagreement with that action.

5.  In April 1999, the veteran submitted a request for a 
compensable evaluation for his service connected, scar, 
fourth knuckle area, right hand.  

6.  In an April 2000 decision, the RO confirmed and continued 
the noncompensable rating for the veteran's service-connected 
scar, little finger, right hand and in a letter dated the 
same month, the RO notified the veteran of the action taken 
on his claim, and of his appellate rights.  No appeal action 
was taken as concerns that determination, and it became 
final.  

7.  On August 21, 2001, the RO received a written statement 
from the veteran in which he requested re-evaluation of his 
service-connected scar, little finger, right hand, a December 
2001 RO rating action granted a 10 percent disability 
evaluation for PTSD, effective from August 21, 2001.

8.  In December 2001, the veteran submitted written 
disagreement with the effective date of the assigned10 
percent rating for scar, little finger, right hand. 

9.  The veteran's diabetic neuropathy and cataracts is 
productive of best-corrected visual acuity at distance of 
20/25 for the right eye and 20/40 for the left eye; best 
corrected near visual acuity  of 20/20 for both eyes.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.304, 3.326 (2003).

2.  Hypertension is not proximately due to, the result of, or 
aggravated by service connected diabetes.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an effective date for an increased 
rating to 10 percent for scar, little finger, right hand, 
prior to August 21, 2001 have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2002).

4.  The criteria for an initial compensable rating for 
diabetic retinopathy and cataracts have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.84a, Diagnostic Code 6079 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  The issue of entitlement to 
service connection for PTSD was the subject of a pre-VCAA 
rating decision.  The claims of service connection for 
hypertension and diabetic retinopathy and cataracts were 
filed in May and March 2003.  Notice and assistance 
provisions of the VCAA were noted in correspondence issued in 
May 2003.  In an August 2003 rating decision, the RO 
adjudicated the claims on appeal.  The issue of entitlement 
to a compensable rating for diabetic retinopathy and 
cataracts is a downstream issue, following the grant of 
service connection.  Additionally, the issue of entitlement 
to an effective date earlier than August 21, 2001 is a 
downstream issue, following the grant of the award of 10 
percent for scar, little finger, right hand.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the May 2000 
and October 2003 Statements of the Case (SOCs), December 
2001, August 2002, and January 2004 Supplemental Statements 
of the Case, April 2001 and May 2003 letters, and associated 
correspondence issued since the appellant filed his claims, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the October 2003 
SOC, August 2002 and January SSOC.  In addition, the 
appellant was advised of the specific VCAA requirements in 
the April 2001 and May 2003 letters.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Entitlement to service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Service personnel records reflect that the veteran worked as 
a laundry and impregnation specialist during service.  He was 
awarded the National Defense Service Medal. Vietnam Service 
Medal, Vietnam Campaign Medal, 1 Overseas Bar Expert (M-16) 
Badge, and Expert (M-14) Badge.  

VA treatment records dated from May 1998 to May 1999 show 
diagnosis and treatment for PTSD, combat related.  

On his PTSD questionnaire, the veteran reported that he 
became sick going to Vietnam on the ship.  He could not sleep 
and felt depressed.  While in Vietnam he delivered goods and 
support to the troops.  The sight of the dead bodies on the 
side of the road bothered his sleep and made him nervous.  
His convoy was fired upon several times.  He saw dismembered 
bodies at Saigon.  

On VA PTSD examination conducted in May 1999, the veteran 
reported a 12-month tour of duty in the Republic of Vietnam.  
He was involved with the convoys where he transported things, 
otherwise he was involved in search and destroy missions.  He 
saw a lot of dead bodies that were blown apart and 
dismembered during search and destroy missions.  He reported 
that he was involved in combat during search and destroy 
missions.  He had problems with depression mostly related to 
Vietnam.  He had nightmares about two to three times per 
month and intrusive thoughts during the day related to 
Vietnam.  He denied flashbacks.  He did not have a social 
life.  He experienced problems with sleep.  He experienced 
irritability and outbursts of anger.  The diagnosis was PTSD 
with dysthymia.  His stressor was exposure to combat.  

VA treatment records dated from December 2000 to October 2001 
show treatment for PTSD.  

In a statement in support of his claim, the veteran related 
that he was attached to 147th Field Service Company.  He was 
a driver in the convoys that transported supplies, which 
sometimes came under fire.  He participated in search and 
destroy missions, where he saw dead bodies lying along the 
side of the road.  

The RO requested verification of the veteran's claimed in- 
service stressors from the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR).  In February 2002 
USASCRUR provided copies of the veteran's unit records, which 
documented the history and movement of the unit.  USASCRUR 
did not indicate that any combat incidents occurred in May 
1967 to April 1968, which was the period during which the 
veteran was stationed in Vietnam.  

VA treatment record dated in March 2003 shows treatment for 
PTSD and dysthymic disorder.  

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, his service personnel 
records to include awards and decorations do not indicate any 
participation in combat.  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that any claimed in-service stressor actually 
occurred.  Even though the Board is compelled to presume the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressors for purposes of a medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred is also 
required.  If the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In this regard, the Board notes that there is no supporting 
evidence of any actual stressor.  The stressors reported by 
the veteran are extremely vague and do not provide any degree 
of specificity regarding dates, names or locations.  In this 
regard, the Board notes that the RO has repeatedly asked the 
veteran for specific information related to his claimed 
stressors; however, the veteran failed to provide such 
information regarding these events and they could never be 
verified.  No evidence has otherwise been presented to 
support the occurrence of any in- service stressors.

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller v. 
Derwinski, 2 Vet. App. 578 (1992).  The veteran lacks the 
medical expertise to offer an opinion as to the causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD is established by 
the medical evidence, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.  Accordingly, service connection for PTSD is 
not warranted.

II.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus

A private medical record dated in January 1982 indicates that 
the veteran was first diagnosed with hypertension in July 
1977.  

The veteran was accorded a VA general medical examination in 
September 2001.  His past medical history included diabetes 
since 1995, hypertension since 1990, and 
hypercholesterolemia.  The diagnoses were hypertension, non-
insulin dependent diabetes, and hypercholesterolemia.  

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection on the basis of aggravation may also be granted.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case the veteran currently has a diagnosis of 
hypertension.  There is no competent evidence of complaints 
or treatment related to this disability until the 1982.  The 
evidence shows the onset of the disability was in July 1977, 
approximately 9 years following the veteran's separation from 
service.  

The veteran contends that his hypertension is related to his 
service connected diabetes.  In this regard no medical 
professional, related the veteran's hypertension to his 
diabetes mellitus.  Significantly, the veteran's hypertension 
was not caused by or proximately due to the service-connected 
diabetes mellitus, in that hypertension was diagnosed many 
years before diabetes mellitus.  There is no evidence on 
file, nor is it claimed, that the hypertension is aggravated 
by the diabetes.

In light of the above, the Board finds that the overwhelming 
weight of the evidence is against the veteran's claim of 
secondary service connection for hypertension.

The Board has considered the veteran's contentions, however 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when a veteran incurs a nonservice- 
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, there is no competent evidence showing that the 
hypertension is related to the service -connected diabetes 
mellitus, therefore, there is no showing that there is 
additional impairment caused by the service-connected 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hypertension.

III.  Entitlement to an effective date earlier than August 
21, 2001
 for the award of a compensable rating
 of 10 percent for scar, little finger of the right hand

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore. 38 U.S.C.A. § 5110(a).  The 
effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if a claim is 
received within one year of such date. Otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Historically, the appellant was granted service connection 
for scar, fourth knuckle area, right hand in a July 1982 
rating decision and he received a noncompensable evaluation.  
The appellant did not appeal this rating decision, and it 
became final.  In April 1999, the appellant applied for a 
compensable rating on the basis that the severity of his 
scar, fourth knuckle area, right hand had increased.  In an 
April 2000 rating decision, the RO continued the 
noncompensable evaluation.  The appellant did not appeal this 
rating and it became final.  In August 2001, the appellant 
applied for a compensable rating on the basis that the 
severity of his scar, fourth knuckle area, right hand had 
increased.  He attached a colored photograph to his 
statement.   

A September 2001 examination report revealed a small 2-
centimeter scar over the proximal interphalangeal joint 
dorsally of the veteran's fifth finger.  He lacked 10 degrees 
from full extension.  His grip strength was 5/5.  The 
diagnosis was laceration at the proximal interphalangeal 
joint of his fifth finger on his right hand with minimal 
residual lack of extension.  

In light of the above, the effective date for the award of 
the compensable rating of 10 percent for scar, fourth knuckle 
area was determined to be the date of claim, August 21, 2001.  
However, the veteran contends that the effective date should 
be 1982.  The appellant had not provided a basis for his 
disagreement with the allotted effective date.  However, he 
was granted service connection for his scar, fourth knuckle 
area in 1982.  It appears that he asserts that the increased 
evaluation for his disorder should commence from the date of 
service connection.  The Board is constrained, however, to 
reject the appellant's contention and apply the applicable 
criteria of 38 C.F.R. § 3.400(o)(2).

An earlier effective date may be granted if an ascertainable 
increase in the service connected disability is ascertainable 
on or after August 21, 2000 (1 year prior to the date of 
claim).  However, there are no medical records dated during 
the time period from August 2000 to August 2001 which 
indicate an ascertainable increase in the service connected 
scar, fourth knuckle area, right hand. 

The medical records prior to August 2001 are absent of any 
discussion or treatment pertinent to scar, fourth knuckle 
area, right hand.  

Based upon the above reasons, the Board finds that an 
effective date earlier than August 21, 2001 cannot be granted 
for the award of a compensable rating of 10 percent for scar, 
fourth knuckle area, right hand.  As the preponderance of the 
evidence is against an earlier effective date, the benefit- 
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 3.102 
(2003).

IV.  Entitlement to a compensable rating 
for diabetic retinopathy and cataracts

In an August 2003 rating decision service connection was 
granted for diabetic retinopathy and cataracts secondary to 
diabetes mellitus and assigned a noncompensable evaluation.  

Private medical records dated from December 1995 to September 
2002 show general eye examination reports and treatment for 
eye pathology.  

VA treatment records dated from February 2002 to March 2003 
show diagnoses and treatment for diabetic retinopathy and 
cataracts.  

The veteran was accorded a VA eye examination in June 2003.  
The examination revealed visual acuity uncorrected at 
distance was 20/40 in the right and left eye respectively.  
The visual acuity uncorrected at near was 20/30 in the right 
and left eye respectively.  The visual acuity best corrected 
was 20/25 and 20/40 in the right and left eye respectively.  
The visual acuity best corrected at near was 20/20 in both 
eyes.  The confrontational visual field, ocular motility, and 
external examination were within normal limits.  There was 
evidence of blot hemorrhages of the retina temporal to the 
fovea in the right eye.  There was no evidence of blot 
hemorrhages located in the inferior nasal retina of the left 
eye.  The diagnoses were background diabetic retinopathy, 
cataracts, and presbyopia.  

In a statement dated in September 2003, K.B., OD, reported 
that there was a small hemorrhage present in the veteran's 
left retina during his September 2003 examination.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration. Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The veteran's service-connected diabetic retinopathy and 
cataracts is currently evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Under this Diagnostic Code, a zero 
percent rating is assigned where visual acuity is 20/40 in 
both eyes. A 10 percent rating requires any of the following 
combinations: visual acuity of 20/100 in one eye and visual 
acuity of 20/40 in the other eye; visual acuity of 20/70 in 
one eye and visual acuity of 20/40 in the other eye; or 
visual acuity of 20/50 in one eye and visual acuity of 20/40 
in the other eye.  

For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2003).

The Board notes from the June 2003 VA examination, that the 
veteran's current best corrected visual acuity at distance is 
20/25 and 20/40 in the right and left eye respectively, and 
at near, was 20/20 in both eyes.  

Therefore, the veteran does not meet the criteria for a 
compensable rating for impairment of central visual acuity 
under 38 C.F.R. § 4.84a including Diagnostic Code 6079 
(2003).

Given these visual findings, the preponderance of the 
evidence is against the veteran's claim for a compenable for 
diabetic retinopathy and cataracts, and the claim must be 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
concerning the resolution of doubt are not applicable in this 
case.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation and obviously considered them, but 
it did not grant entitlement to increased compensation 
benefit on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
service-connected diabetic retinopathy and cataracts has not 
required frequent inpatient care or to have markedly 
interfered with any employment endeavors.  

The current schedular criteria as discussed by the Board 
earlier adequately compensate the veteran for the current 
nature and extent of severity of his diabetic retinopathy and 
cataracts.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus is 
denied.  

Entitlement to an effective date earlier than August 21, 2001 
for the assignment of a 10 percent evaluation for scar, 
little finger of the right hand is denied.  

Entitlement to an initial compensable evaluation for diabetic 
retinopathy and cataracts is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



